REINHARD, Judge.
Movant was convicted of first degree murder in 1965. The Missouri Supreme Court affirmed his conviction in State v. Duisen, 428 S.W.2d 169 (banc 1967), cert. denied, 390 U.S. 962, 88 S.Ct. 1063, 19 L.Ed.2d 1159 (1968). Movant filed this Rule 27.26 motion and, after an evidentiary hearing, the trial court denied the motion.
Movant raises only one issue on appeal. He contends that the trial court “erred and abused its discretion by allowing the hearing on ... [movant’s] 27.26 motion to proceed and determining that movant was competent” because movant “had no rational or factual understanding of the proceedings and was unable to assist his counsel.”
In the middle of the hearing, the court recessed the proceedings and ordered a second psychiatric examination, even though the court already had one recent psychiatric report indicating movant’s competence. The results of that examination established that movant “was competent to proceed ... and assist his attorney.”
We have reviewed the record, including the testimony of movant, comments by the court, and examined the second psychiatric report and conclude that the court’s judgment and findings are not clearly erroneous. Neither does an error of law appear. An extended opinion would have no prece-dential value. The judgment is affirmed in accordance with Rule 84.16(b).
CRANDALL, P.J., and CRIST, J., concur.